Title: To Thomas Jefferson from Samuel Huntington, 9 November 1779
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada Novr 9th 1779

Your Excellency will receive herewith enclos’d an act of Congress of the 8th instant together with the Copy of a letter from Colo. Broadhead of the 26th Ultimo.
In pursuance of the orders contain’d in the act of Congress enclos’d I am to request your Excellency’s endeavours to prevent a repetition of the trespasses mention’d in the letter from Colo. Broadhead. The evil tendency of such practices are too obvious to leave room for a doubt that proper exertions will be used on the part of Virginia to prevent the like in future.
I have the Honour to be with great respect your Excys hble Servt,

S.H. President

